Citation Nr: 1000025	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  06-21 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel







INTRODUCTION

The Veteran had active service from July 1980 to October 
1980, February 1991 to  March 1991, and October 2001 to 
August 2003.  She also had additional service with the Air 
National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision from the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Montgomery, Alabama, that, in pertinent part, denied the 
above claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that she is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2009).

The Veteran essentially contends that she developed sinusitis 
in service with the Air National Guard.

Active military, naval, or air service includes active duty, 
any period of active duty training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. 
§ 3.6(a).  The term "Veteran" means a person who served in 
the active military, naval, or air service, and who was 
discharged or released there from under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

The claims file includes a copy of the Veteran's Air National 
Guard Point Credit Summary, which indicates her periods of 
active duty.  However, although the Veteran was granted a VA 
examination in February 2004, after her discharge from 
service, no medical opinion was provided as to the etiology 
of her sinusitis.  

A VA examination should be provided to determine the nature, 
extent, onset, and etiology of the claimed disorder.  
Assistance by VA includes obtaining a medical opinion when 
such an opinion is necessary to make a decision on a claim.  
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c)(4) (2009).

Accordingly, the case is REMANDED for the following actions:

1. After associating any unassociated 
medical records, the RO/AMC shall refer 
the Veteran's claims file to an 
appropriate medical professional for the 
purpose of determining the presence 
and/or etiology of her sinusitis.  The 
medical examiner should address the 
following:

a.  Whether the Veteran entered active 
service or ACDUTRA with sinusitis.  If 
yes, the examiner should identify the 
evidence leading to this conclusion, and 
should then state whether the sinusitis 
underwent an increase in severity in 
service which was beyond the natural 
progression of the disease.

b.  If sinusitis did not exist upon the 
Veteran's entrance in service, the 
examiner should state whether it was at 
least as likely as not (that is, at least 
a 50-50 degree of probability) incurred 
during a period of active service or 
during any period in which the Veteran 
was on active duty or ACDUTRA (the 
examiner should be provided with all of 
the Veteran's periods of active service 
and ACDUTRA during her Air National Guard 
service, as well as the associated 
medical records for those periods).

In doing so, the examiner should 
acknowledge the Veteran's report of a 
continuity of symptomatology. Any 
opinions expressed must be accompanied 
by a complete rationale.

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that 
the foregoing development actions have 
been conducted and completed in full, 
and that no other notification or 
development action, in addition to 
those directed above, is required.  If 
further action is required, it should 
be undertaken prior to further claim 
adjudication.

4.  The RO/AMC will then readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and her representative should 
be provided with a Supplemental 
Statement of the Case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until she is so informed.  She has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should 

be drawn regarding the final disposition of this claim as a 
result of this action.




_________________________________________________
DEMETRIOS G. ORFANOUDIS 
Acting Veterans Law Judge, Board of Veterans' Appeals
 
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

 
